Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Status of Claims
1.    Applicant’s amendment dated May 28, 2021 responding to the Office Action March 2nd, 2021 provided in the rejection of claims 1-20.
2.    Claims 1, 9 and 14 are amended.
3.    Claims 1 -20 are pending in the application, of which claims 1, 9 and 14 are in independent form and which have been fully considered by the examiner.

Response to Amendments
4.    (A) Regarding 112 (b) rejection: 112(b) rejection raised in previous office action are withdrawn in view of Applicants' amendments.
(B) Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Lubyanskyy (US pub. No. 2019/0324733 A1) and Wang et al. (US Pub. No. 2015/0082298 A1).

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/18/2021 was filed after the mailing date of the Non-Final office action on 3/2/2021.  The submission is 

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4-7, 9-10, 12-15 and 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubyanskyy et al. (US Pub. No. 2019/0324733 A1 – art of record --herein after Lubyanskyy) in view of Wang et al. (US Pub. No. 2015/0082298 A1 – new art made of record -- herein after Wang).
Regarding claim 1. 
 Lubyanskyy discloses 
A computer-implemented method comprising: 
receiving, from a storage layer, a first software product including a first seed file specifying a deployment unit (a first installation package for installing a first software product can be received.  The first installation package can include a first set of configuration files indicating a first default configuration for the first software product using a generic format – See Abstract);
 receiving, from the storage layer, a second software product including a second seed file also specifying the deployment unit (A second installation package for installing a second software product can also be received.  The second installation package can include a second set of configuration files indicating a second default configuration for the second software product using the generic format– See Abstract); 
merging the first software product and the second software product according to the first seed file and the second seed file to create a unified installer (two installation packages on the computing device 302, the computing device 302 can include any number and combination of installation packages.  And the software installation tool 310 can process (e.g., together) any number and combination of installation packages to create any number and combination of software installations – See paragraph [0032].  The software installation tool can obtain the configuration files from one or more software packages and more-holistically analyze the content of the configuration files due to their generic format.  As a particular example, the software installation tool can extract configuration data from the configuration files, merge  the unified installer including a single instance of the deployment unit (Although FIG. 3 shows two installation packages on the computing device 302, the computing device 302 can include any number and combination of installation packages.  And the software installation tool 310 can process (e.g., together) any number and combination of installation packages to create any number and combination of software installations—See paragraph [0032]), wherein said merging comprises removing one or more redundant seed files between the first software product and the second software product (the installation packages for these software products may have configuration files with different formats and settings from one another, which can lead to a variety of interoperability and configuration problems.  For example, this can result in duplicates of files being unnecessarily installed, incompatible or suboptimal settings for the software products, lack of interoperability among the software products, circular dependencies, and other issues.  This can also make it challenging for the user to customize the installation (e.g., to remove components, add components, modify components, or modify settings for components) more easily, more holistically, and using a higher degree of detail than may otherwise be possible. – See paragraph [0008]); and 
Lubyanskyy does not disclose
forwarding the unified installer to a client to install the first software product and the second software product by running the single instance of the deployment unit.
Wang discloses
forwarding the unified installer to a client (deploy container package to a target client– See paragraph [0030]) to install the first software product and the second software product by running the single instance of the deployment unit (packaging and deploying hybrid applications – See paragraph [0001]; packaging engine 120 and deployment engine-- See paragraphs [0030-0033].  After the hybrid App 192 is designed, App builder 190 may invoke the App packager 110 to package and deploy the hybrid App 192 to a runtime execution environment.  App packager 110 may include App packaging engine 120 and App deployment engine 140.  App packager 110 is a software tool for efficiently and effectively packaging and deploying Apps, particularly hybrid Apps.  As discussed previously, hybrid Apps combine features of both Web and native Apps – See paragraphs [0024-0028]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wang’s teaching into Lubyanskyy’s invention because incorporating Wang’s teaching would enhance Lubyanskyy to enable to deploy the package/unified software to target device to install software applications as suggested by Wang (paragraphs [0024-0028]).

 Regarding claim 2, a method as in claim 1 
Lubyanskyy discloses 
further comprising: 
prior to the merging, determining from the first seed file and the second seed file that the first software product and the second software product belong to a same product family (Some examples of the present disclosure can overcome 

Regarding claim 4, a method as in claim 1 
Lubyanskyy discloses 
wherein the merging comprises performing a first, logical merging of the first seed file and the second seed file to create a merged seed file (A configuration dataset can be determined from the first set of configuration files and the second set of configuration files by merging first configuration data in the first set of configuration files and second configuration data in the second set of configuration files – See Abstract).

Regarding claim 5, a method as in claim 4 
Lubyanskyy discloses
wherein the merging further comprises referencing the merged seed file to perform a second, physical merging to create the unified installer including the single instance of the deployment unit (A configuration dataset can be determined from the first set of configuration files and the second set of configuration files by merging first configuration data in the first set of configuration files and second configuration data in the second set of configuration files – See Abstract; the main configuration-file (e.g., Installation_pack.xml) can incorporate one or more features by reference, such as feature1.  Each feature can be described via feature-configuration 

Regarding claim 6, a method as in claim 1 
Lubyanskyy discloses
wherein the merging further considers a prerequisite (the software installation tool 310 can validate the configuration data by checking the configuration data to ensure that it satisfies one or more predefined conditions – See paragraph [0030]).
	
Regarding claim 7, a method as in claim 1 
Lubyanskyy discloses
wherein the merging further considers a property (Each property can be specified using a "&lt;prop&gt;" tag with various values, such as a name and a value for the property – See paragraph [0018]).

Regarding claim 9. 
Lubyanskyy discloses
A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising: 
receiving, from a storage layer, a first software product including a first seed file specifying a deployment unit (a first installation package for installing a first software product can be received.  The first installation package can include a first set 
receiving, from the storage layer, a second software product including a second seed file also specifying the deployment unit (A second installation package for installing a second software product can also be received.  The second installation package can include a second set of configuration files indicating a second default configuration for the second software product using the generic format– See Abstract); 
performing a first, logical merging of the first seed file and the second seed file to create a merged seed file (A configuration dataset can be determined from the first set of configuration files and the second set of configuration files by merging first configuration data in the first set of configuration files and second configuration data in the second set of configuration files – See Abstract). Two installation packages on the computing device 302, the computing device 302 can include any number and combination of installation packages.  And the software installation tool 310 can process (e.g., together) any number and combination of installation packages to create any number and combination of software installations – See paragraph [0032].  The software installation tool can obtain the configuration files from one or more software packages and more-holistically analyze the content of the configuration files due to their generic format.  As a particular example, the software installation tool can extract configuration data from the configuration files, merge duplicate information in the configuration data (e.g., to delete duplicates of settings, dependencies, and other information), and collocate related information in the configuration data – See paragraph [0010]), wherein the logical merging comprises removing one or more redundant seed files between the first software product and the second software product (the installation packages for these software products may have configuration files with different formats and settings from one another, which can lead to a variety of interoperability and configuration problems.  For example, this can result in duplicates of files being unnecessarily installed, incompatible or suboptimal settings for the software products, lack of interoperability among the software products, circular dependencies, and other issues.  This can also make it challenging for the user to customize the installation (e.g., to remove components, add components, modify components, or modify settings for components) more easily, more holistically, and using a higher degree of detail than may otherwise be possible. – See paragraph [0008]); 
referencing the merged seed file to perform a second, physical merging to create a unified installer including the single instance of the deployment unit (A configuration dataset can be determined from the first set of configuration files and the second set of configuration files by merging first configuration data in the first set of configuration files and second configuration data in the second set of configuration files – See Abstract; the main configuration-file (e.g., Installation_pack.xml) can incorporate one or more features by reference, such as feature1.  Each feature can be described via feature-configuration data in a separate file, such as spec.xml in the feature1 subdirectory – See paragraph [0019]); and 
Lubyanskyy does not disclose
forwarding the unified installer to a client to install the first software product and the second software product by running the single instance of the deployment unit.
Wang discloses
forwarding the unified installer to a client (deploy container package to a target client– See paragraph [0030]) to install the first software product and the second software product by running the single instance of the deployment unit  (packaging and deploying hybrid applications – See paragraph [0001]; packaging engine 120 and deployment engine-- See paragraphs [0030-0033].  After the hybrid App 192 is designed, App builder 190 may invoke the App packager 110 to package and deploy the hybrid App 192 to a runtime execution environment.  App packager 110 may include App packaging engine 120 and App deployment engine 140.  App packager 110 is a software tool for efficiently and effectively packaging and deploying Apps, particularly hybrid Apps.  As discussed previously, hybrid Apps combine features of both Web and native Apps – See paragraphs [0024-0028]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wang’s teaching into Lubyanskyy’s invention because incorporating Wang’s teaching would enhance Lubyanskyy to enable to deploy the package/unified software to target device to install software applications as suggested by Wang (paragraphs [0024-0028]). 
                                                                                                                                                   Regarding claim 10, recites the same limitations as rejected claim 2 above.
Regarding claim 12, recites the same limitations as rejected claim 6 above.
Regarding claim 13, recites the same limitations as rejected claim 7 above.
	
Regarding claim 14. 
Lubyanskyy and Wang disclose 
A computer system (a system 300 – See Fig. 3 and paragraph [0025]) comprising: 
one or more processors (a processor – See paragraph [0034]); 
a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory source database (Fig. 4) to: 
Regarding claim 14, recites the same limitations as rejected claim 1 above.
Regarding claim 15, recites the same limitations as rejected claim 2 above.
Regarding claim 17, recites the same limitations as rejected claim 4 above.
Regarding claim 18, recites the same limitations as rejected claim 5 above.
Regarding claim 19, recites the same limitations as rejected claim 6 above.
Regarding claim 20, recites the same limitations as rejected claim 7 above.

8.	Claims 3, 8, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubyanskyy and Wang as applied to claims 1, 9 and 14 respectively above, and further in view of Bradshaw et al. (US Pub. No. 2018/0018191 A1 – art of record --herein after Bradshaw).

Regarding claim 3, a method as in claim 1
Bradshaw discloses
further comprising: prior to the merging, determining from the first seed file and the second seed file that a version of the first software product is compatible with a version of the second software product (the secondary virtual 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bradshaw’s teaching into Lubyanskyy’s and Wang’s inventions because incorporating Bradshaw’s teaching would enhance Lubyanskyy and Wang to enable to compare the version of images/software as suggested by Bradshaw (paragraphs [0064 and 0066]).

Regarding claim 8, a method as in claim 1 
Bradshaw discloses
wherein: the first software product is stored in an in-memory database
(primary image or software product stored on storages devices, persistent storage -See Fig. 2); and
the merging is performed by an in-memory database engine of the in memory database (merging performing in secondary site of the storage device - See Fig. 2, block 208 and Fig. 6, block 612).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bradshaw’s teaching into Lubyanskyy’s and Wang’s inventions because incorporating Bradshaw’s teaching would enhance Lubyanskyy and Wang to enable to merge the seed file in the storage of the single data processing side as suggested by Bradshaw (paragraph [0071]). 

Regarding claim 11, a non-transitory computer readable storage medium as in claim 9 wherein the method further comprises:
Bradshaw discloses 
prior to the first, logical merging (logical merging – paragraph [0074]), determining from the first seed file and the second seed file that a version of the first software product is compatible with a version of the second software product ((the secondary virtual machine is an exact same version as the primary virtual machine.  In other words, illustrative embodiments generate the primary and secondary virtual machines using the same golden virtual machine image version - See paragraphs [0064 and 0066]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bradshaw’s teaching into Lubyanskyy’s and Wang’s inventions because incorporating Bradshaw’s teaching would enhance Lubyanskyy and Wang to enable to compare the version of images/software as suggested by Bradshaw (paragraphs [0064 and 0066]).
Regarding claim 16, recites the same limitations as rejected claim 3 above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basak et al. (US Pub. No. 2013/0145349 A1) discloses a current configuration file and an updated configuration file are evaluated in view of rules, to create a merged 
Zhang et al. (US Pub. No. 2021/0099590 A1) discloses deploying software such as a distributed customized user interface package creates a single package for deploying the interface to multifunction peripherals having different characteristics – See Abstract and specification for more details.
Kozlowski (US Patent No. 10,001,982 B1) discloses imposing a common build system for disparate software products are described.  In an embodiment, a first virtualization environment and second visualization environment are generated for a first software product and a second software product respectively.  The virtualization environments include one or more script files identifying steps to take to build an executable package for the first software product and the second software product respectively – See Abstract and specification for more details.
Turakani Sunil (WO2016120885) discloses the deployment package can include executable components and configuration components associated with the software product. For instance, the executable components can include binary sets and libraries associated with the software product and can indicate functionalities of the software product. The configuration components can include registry entries, services, and configuration data associated with the software product and can indicate configuration settings of the software product – See paragraph [0013])
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MONGBAO NGUYEN/Examiner, Art Unit 2192